Citation Nr: 0930839	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-18 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for liver condition as 
secondary to hepatitis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied service connection 
for a liver condition and also denied reopening the claim for 
hepatitis.

In April 2009, the Veteran testified before a Decision Review 
Officer (DRO) at the RO in Philadelphia, Pennsylvania.  A 
transcript of this hearing is of record.

In June 2006, the Veteran's representative raised the issue 
of clear and unmistakable error (CUE) in the December 1971 RO 
decision which denied service connection for hepatitis.  The 
RO did not treat this claim as a separate claim but instead 
adjudicated it in a Supplemental Statement of the Case under 
the issue of whether new and material evidence had been 
submitted to reopen a claim for hepatitis.  Although the 
claims are related, the RO should adjudicate the CUE claim as 
its own claim and issue a Rating Decision.  The Board does 
not find that this issue has been properly adjudicated by the 
RO, and therefore is not before the Board at this time.  This 
issue is referred to the RO for proper adjudication.

Although the Veteran has filed a claim for service connection 
for hepatitis C, in light of the most recent case law, the 
Board will adjudicate the Veteran's claim for hepatitis C 
using the more general term of "hepatitis" so to include 
hepatitis A and B as well.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (Feb. 17, 2009) (The appellant did not file a claim to 
receive benefits only for a particular diagnosis, but for the 
affliction his mental condition).     

The issues of entitlement to service connection for a liver 
condition and the merits of the claim for service connection 
for hepatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection 
for hepatitis was denied in an unappealed December 1971 
rating decision.

2.  The evidence received since the December 1971 decision is 
not cumulative or redundant of evidence previously of record, 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
seeking service connection for hepatitis.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Because the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
hepatitis, the Veteran requires no further assistance to 
substantiate this aspect of his claim.
Analysis

In December 1971, the RO denied entitlement to service 
connection for hepatitis.  The RO based its decision on the 
fact that there was no evidence showing treatment for 
hepatitis during the Veteran's military service.  The RO 
noted that the Veteran first received treatment for hepatitis 
at a U.S. Naval Hospital in March 1971.  A notice of 
disagreement was not received within one year of the notice 
of that decision.  Final decisions can be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

Material evidence is (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The subsequently received evidence includes a statement by a 
VA nurse practitioner.  She reports that the Veteran had been 
receiving treatment from the VA for hepatitis C since 1997.  
Serologic evidence also shows past infection with hepatitis 
B.  The nurse practitioner also listed various risk factors 
that the Veteran had reported including hepatitis with 
jaundice in Vietnam and air gun vaccinations.  The nurse 
practitioner stated that it was not clear when the Veteran 
contracted hepatitis C but that he had various risk factors.  
She noted that the VA could review additional records from 
the Veteran's service.  The nurse practitioner seems to 
suggest that his hepatitis could be related to service since 
some of his risk factors refer to his military service and 
that she would need to review his service treatment records.  
Reasonable doubt has been resolved in the Veteran's favor.  
This evidence pertains to an element of the claim that was 
previously found to be lacking.  As such, the evidence is new 
and material and the claim for service connection for 
hepatitis is reopened.


ORDER

New and material evidence having been submitted for the claim 
for service connection for hepatitis, the claim is reopened.  
To this extent the appeal is allowed.


REMAND

Although the Board has reopened the claim for entitlement to 
service connection for hepatitis, the Board finds that more 
development is needed before a decision can be made.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

In this case, the Veteran was treated for hepatitis shortly 
after discharge from the military.  The Veteran claims that 
he was hospitalized with hepatitis during service and that 
these service treatment records are missing from the file.  
The Veteran has also testified to continuity of 
symptomatology.  The claims file shows that the Veteran 
currently has hepatitis C and that serologic evidence also 
shows a past infection of hepatitis B.  Furthermore, a VA 
nurse practitioner noted that the Veteran had several risk 
factors for hepatitis which include risk factors that 
occurred during the Veteran's service.      

As there is evidence of current disease, a diagnosis of 
hepatitis shortly after service with reference to a diagnosis 
in service, and testimony as to continuity of symptomatology, 
VA's duty to obtain an examination is triggered.  A VA 
examination is needed in order to obtain a competent opinion 
as to the etiology of the Veteran's current hepatitis.

The issue of service connection for the Veteran's viral liver 
disease is inextricably intertwined with the issue of service 
connection for hepatitis.  Issues that are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  During the VA 
examination for hepatitis, the examiner should also provide 
an opinion as to whether the Veteran's current liver disease 
is related to the Veteran's service or to a service connected 
disability. 

In addition, a VA treatment record notes that the Veteran had 
a liver biopsy scheduled as well as an appointment to receive 
medication for his hepatitis C.  All VA treatment records 
should be obtained before the Veteran is afforded a VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA 
treatment records not already associated 
with the claims files.  

2. After all records are associated with 
the claims files, the Veteran should be 
afforded an examination to determine 
whether his current hepatitis and liver 
disease, if any, is related to his 
military service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  

The examiner should examine the Veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
nature, onset and etiology of his 
hepatitis, to include hepatitis A, B and 
C, and state all current diagnoses.  

A history of all of the Veteran's 
potential risk factors of hepatitis C 
infection should be detailed in full. The 
examiner must list and discuss all 
documented and reported pre-service, in-
service, and post-service risk factors.  
This should include at least the 
Veteran's March 1971 treatment for 
hepatitis.  The examiner should then rank 
the documented risk factors relative to 
the probability that any hepatitis C 
infection is etiologically related to the 
risk factor.  Specifically, the examiner 
is then requested to provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any diagnosed hepatitis 
C is related to the Veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

The examiner should identify all liver 
conditions shown since service and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's 
current liver disease, if any, began in 
service or is otherwise related to a 
disease or injury in service.  The 
examiner should provide a rationale for 
these opinions.

3. If any benefits sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


